DETAILED ACTION
This is on the merits of Application No. 17/576148, filed on 01/14/2022. Claims 1-27 are pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claims 23-27 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: The original claims make no mention of features relating to the clutch strut itself, such as the length and width of certain portions in combination with features relating to the body and ears. The newly submitted claims also do not have the limitation of the strut prevented from moving into the engaged position when a shock load force acts on the strut. It would be an undue search burden at this point in prosecution to search for features of a strut in a torque locking mechanism that is not prevented from engaging when a shock load force acts on the strut. It would also be an undue search burden at this point in prosecution to search for just a clutch strut and the particular structural features of a clutch strut.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 23-27 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Objections
Claims 16-20 are objected to because of the following informalities:
Claim 16 line 13 states “at least one of the pocket of the pocket plate or the teeter-totter strut being configured…” and should state --at least one of a pocket of the pocket plate and the teeter-totter strut being configured--. 
Claims 17-20 state “The clutch assembly of claim 16” and should state --The torque locking mechanism of claim 16--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 states “wherein the teeter-totter strut is pivotable about a first shock load pivot under shock loads along a first direction and is pivotable about a second shock load pivot under shock loads along a second direction, and wherein the teeter-totter strut has a center of mass located between the first and second shock load pivots.” It is unclear how the strut is both pivotable about shock load pivots under shock loads and prevented from moving. It appears that the pivot points are being blocked due to the location of the cover plate and center of mass. Do the shock loads still allow the strut to pivot in some fashion? Or are these pivots being prevented from moving? It appeared that there were pivot points, but that the strut is prevented from being pivotable about these pivot points, however now it is unclear what is happening.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 11-12, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent App. Pub. No. 2014/0284167 to Kimes.
Kimes discloses:
(Claim 1) A clutch assembly (Fig. 4-5) comprising: a pocket plate (13) having a pocket (22); a teeter-totter strut (26) retained in the pocket, the teeter-totter strut being pivotable to an engaged position (Fig. 9) in which an engagement face of the teeter-totter strut extends out from the pocket, the teeter-totter strut being pivotable from the engaged position to a disengaged position (Fig. 8) in which the engagement face of the teeter-totter strut extends within the pocket; and wherein the clutch assembly is configured so that when a shock load force acts on the teeter-totter strut, the teeter-totter strut is prevented from moving into the engaged position (Pin 55 and springs 41 will prevent the strut from moving into the engaged position).
(Claim 11) further comprising an actuator (15), wherein the teeter-totter strut pivots to the engaged position (Fig. 9) in response to an actuator acting on the teeter-totter strut, and in response to an absence of the actuator acting on the teeter-totter strut pivots to the disengaged position (Fig. 8, springs will bring the strut back to disengaged position).
(Claim 12) A clutch assembly (Fig. 4-5) comprising: an electromechanical component (31) having an actuator (15); a pocket plate (13) having a pocket (22) with a pivotable teeter-totter strut (26) therein, the teeter-totter strut in response to the actuator acting on the teeter-totter strut pivots to an engaged position (Fig. 9) in which an engagement face of the teeter-totter strut extends out from the pocket plate, the teeter-totter strut in response to an absence of the actuator acting on the teeter-totter strut pivots from the engaged position to a disengaged position (Fig. 5, 8, disengages through springs 41) in which the engagement face of the teeter-totter strut does not extend out from the pocket plate; and wherein the teeter-totter strut is configured so that when a shock load force acts on the teeter-totter strut, the teeter-totter strut prevents movement into the engaged position (Pin 55 and springs 41 will prevent the strut from moving into the engaged position).
(Claim 16) A torque locking mechanism (Fig. 4-5) for preventing back driving of a rotary stage including a notch plate (12) configured for rotation about a rotational axis, the torque lock mechanism comprising: a pocket plate (13) having a teeter-totter strut (26); an electromechanical component (31) having an actuator (15); a coupling face of the notch plate (16) oriented to face axially along the rotational axis and having a set of locking formations angularly spaced about the rotational axis, each of the locking formations defining a load-bearing surface adapted for abutting engagement with a load-bearing surface of the teeter-totter strut (Par. [0070], plurality of notches that abut with 26); wherein the teeter-totter strut is moveable towards the coupling face to a locked position (Fig. 9) in response to the actuator acting on the teeter-totter strut, the teeter-totter strut abuttingly engaging one of the locking formations to prevent rotation of the notch plate in one direction about the rotational axis in the locked position (Par. [0070] notch plate with plurality of notches defining a load-bearing shoulder), wherein at least one of the pocket of the pocket plate or the teeter-totter strut being configured so that when a shock load force acts on the teeter-totter strut, the teeter-totter strut is prevented from moving into the engaged position (Pin 55 and springs 41 will prevent the strut from moving into the engaged position); and while the rotary stage is rotating, the teeter-totter strut is in an unlocked position (Fig. 8) and after the rotary stage ceases rotating, the teeter-totter strut moves into the locked position to prevent the rotary stage from back driving (Fig. 9).

Allowable Subject Matter
Claims 2-10, 13-15, 17-20 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 10/25/2022 have been fully considered but they are not persuasive. Applicant argues that Kimes does not disclose that the return spring is sufficient to prevent the strut from moving into an engaged position when a shock load force acts on the strut. However, as pointed out in the rejection, pin 55 and springs 41 will prevent the strut from moving into the engaged position. Applicant has not provided any arguments as to why pin 55 and springs 41 would not prevent the strut from moving into the engaged position when a shock load force acts on the strut, just that it is not disclosed. The claimed “shock load force” is not provided with any further limitations regarding the magnitude of the force, thus it is interpreted broadly. There is a window of force in which the combination of the pin 55 and springs 41 would sufficiently retain the strut in the pocket by the inherent forces provided by these components acting on the strut. Again, as no further detail is provided as to magnitude of the shock load force, a shock load force that acts on the strut within this window of retention would be prevented from moving the strut into the engaged position. The burden of proof is on the applicant to prove that the prior art does not possess the characteristics of the claimed product (see MPEP 2112).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY HANNON whose telephone number is (571)270-1943. The examiner can normally be reached Monday - Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571) 270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY HANNON/Primary Examiner, Art Unit 3659